DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract is less than 50 words. Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones et al. (US Publication No. 2012/0283072).
Regarding independent claim 1, Jones et al. teaches an exercise device (100), comprising: a jug (outer housing 102; par. 15 lines 1-5, “Weight training device 100 includes outer housing 102, which can be made from molded or extruded plastic or other suitable materials. Outer housing 102 contains a number of interior baffles, and can be filled with water or other suitable materials through fill cap 108 and fill cap well 112”) comprising cutouts (wells 104, 204) forming a cross shape therein (as Applicant has not provided a special definition for what constitutes a cross shape as claimed, and as the claim language is broad, the positioning of wells 104, 204 form a cross shape in the outer housing 102, see annotated Fig. 1 below), wherein the exercise device is configured to allow a user’s wrist and forearm to enter the cutouts (the Office notes that this limitation represents intended use, and a user is capable of placing his/her wrist and forearm within the wells 104, 204).

    PNG
    media_image1.png
    373
    450
    media_image1.png
    Greyscale

	Regarding claim 2, Jones et al. further teaches wherein each of the cutouts (104, 204) comprises a half-moon shape (concave nature of wells 104 forms half-moon shape, see side walls of wells 204 in Fig. 6 forming half-moon shape).
	Regarding claim 3, Jones et al. further discloses handles (106, 202) connected between each of the cutouts at sides of the jug.

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dorn (US Patent No. 9,352,873).
Regarding independent claim 1, Dorn discloses an exercise device, comprising: a jug (container 10) comprising cutouts (transverse formations 160, Fig. 7) forming a cross shape therein (transverse formations 160 intersect with one another to form a cross shape), wherein the exercise device is configured to allow a user’s wrist and forearm to enter the cutouts (the Office notes that this limitation represents intended use, and a user is capable of placing his/her wrist and forearm within the transverse formations 160).The Office notes that the device of Dorn satisfies the preamble limitation of being an exercise device, as the recitation of exercise device is not limiting because the body of the claim describes a complete invention and the language recited in the preamble does not provide any distinct definition of any of the claimed inventions limitations. A user is capable of filling the jug/container of the device of Dorn with a desired amount of fluid (Col. 4 lines 58-60) and performing exercises therewith, such as repeatedly lifting the device or performing various movements (squats, lunges, etc.) while holding the device.

    PNG
    media_image2.png
    535
    465
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    350
    348
    media_image3.png
    Greyscale

	Regarding claim 6, Dorn further discloses a carrying handle (80).

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Dorn (US Patent No. 9,352,873).
Dorn teaches the invention as substantially claimed, see above.
Regarding claim 2, Dorn does not teach wherein each of the cutouts (160) comprise a half-moon shape. However, as Applicant has not shown criticality to the shape of the cutouts, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the cutouts of Dorn to be half-moon shaped, or of whatever form or shape was desired or expedient, as an obvious matter of design choice. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. See MPEP 2144.04, Section IV., Subsection B.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dorn (US Patent No. 9,352,873) and further in view of Ferretti (US Patent No. 4,199,140).
Dorn teaches the invention as substantially claimed, see above.
Regarding claim 4, Dorn does not teach a hole positioned near the top of the jug, wherein the exercise device is configured to allow a weight bar to enter the hole.
Ferretti teaches an analogous exercise apparatus comprising a jug (1), and further comprising a hole (opening 9) near the top of the jug (as Applicant has not provided a special definition for what constitutes “near the top of the jug”, the Office holds that the opening 9 being positioned within the body of the jug satisfies the limitation of being near the top of the jug), wherein the exercise device is configured to allow a weight bar to enter the hole (bar 31, see Fig. 3, Col. 4 lines 16-20, “Bar 31 is inserted through opening 9 in each of the containers. As in conventional bar bell systems, normally an equal number of containers are spaced an equal distance from each end of the bar 31”).

    PNG
    media_image4.png
    381
    349
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    186
    457
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the exercise device of Dorn to include a hole positioned near the top of the jug, as is similarly taught by Dorn, for the purpose of allowing a user to insert a bar within the jug as desired to perform a variety of exercise movements with the jug, and to provide an easy way to carry multiples of the jug at one time.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Dorn (US Patent No. 9,352,873) and further in view of Sawyer (US Patent No. 6,241,641).
Dorn teaches the invention as substantially claimed, see above.
Regarding claim 5, Dorn does not teach markings down a side of the jug to indicate a water to weight level.
Sawyer teaches an analogous exercise device comprising a jug (10), and further comprising markings (16) down a side of the jug to indicate a water to weight level (Col. 2 lines 58-61, “Whereas consumers ordinarily throw out such containers when empty, the consumer is directed to fill the existing container through its pour spout with some sort of dense, readily available, material, such as water, sand, etc” and Col. 3 line 66 - Col. 4 line 4, “The container surface 14 may optionally be marked with weight designation lines 16 for defining the level of the filler to be inserted into the container to establish the container's weight for the purpose of specific exercise activities. The designation lines 16 may be marked with specific weight values as a function of the particular filler employed”).

    PNG
    media_image6.png
    609
    557
    media_image6.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the exercise device of Dorn to include markings down a side of the jug to indicate a water to weight level, as is similarly taught by Sawyer, for the purpose of allowing a user to easily visualize how much water to add to the jug to achieve a desired weight for specific training or filling purposes.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for additional pertinent prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN FISK whose telephone number is (571)272-1042. The examiner can normally be reached 8AM-4PM M-F (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M FISK/Examiner, Art Unit 3784                                                                                                                                                                                                        
/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784